Citation Nr: 0318157	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  98-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.

The veteran canceled a hearing before the RO in February 
1998.  The veteran was scheduled for another hearing before 
the RO in November 2000, but did not appear for such hearing.  

The veteran's claim was remanded by the Board in October 
2001.  

REMAND

In November 2002, the RO sent a letter to USASCRUR in an 
attempt to verify the stressors reported by the veteran.   
USASCRUR has not responded to the RO's letter.  Because the 
development of the evidentiary record in this case has not 
been completed, the case must be remanded for the following 
actions:

1.  The developing agency must obtain a 
response to the RO's letter of Novemebr 2002 
requesting information from USACRUR.  If a 
response cannot be obtained, that fact must be 
documented in the claims folder, along with an 
explanation as to why a response cannot be 
obtained.

2.  Thereafter, the claims file should be 
reviewed to ensure all notice and duty to 
assist requirements are met, and to adjudicate 
the veteran's attempt to reopen his claim.  If 
this action does not result in an allowance of 
the veteran's claim, he should be provided a 
supplemental statement of the case.  This 
should contain notice of all relevant actions 
taken on the claim for benefits, a summary of 
the evidence, and the content of applicable law 
and regulations pertinent to this claim, 
including the criteria by which claims to 
reopen are considered.  Thereafter, the case 
should be returned to the Board.  

No action is required of the veteran until he receives 
further notice, and the Board does not intimate any factual 
or legal conclusion as to any final outcome warranted in the 
appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	G.H. Shufelt
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
